Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the device as claimed including specifically a stator lining disposed in the bore of the housing and defining an internal profile along a first length of the stator lining, the internal profile at least having a first portion toward the uphole end of the housing and arranged to receive the fluid, the first portion having a first internal dimension being less than a second internal dimension of at least a second portion, the second portion disposed toward the downhole end of the housing and arranged to discharge the fluid, the stator lining comprising an elastomeric material, the elastomeric material comprising a first section toward the uphole end of the housing having a first stiffness being greater than a second stiffness of at least a second section toward the downhole end of the housing is not disclosed or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the device as claimed including specifically a stator lining disposed in the bore of the housing and defining an internal profile along a first length of the stator lining, the internal profile at least having a first portion toward the uphole end of the housing with a first internal dimension being less than a second internal dimension of at least a second portion toward the downhole end of the housing, the stator lining comprising an elastomeric material, wherein the elastomeric material of the stator lining comprises a first section toward the uphole end of the housing having a first stiffness being greater 
The following is an examiner’s statement of reasons for allowance: the method of constructing a device as claimed including specifically forming an elastomeric stator lining in a bore of a metallic housing having uphole and downhole ends by: defining a first portion of an internal passage of the elastomeric stator lining toward the uphole end of the metallic housing with a first internal dimension being less than a second internal dimension of at least a second portion of the internal passage toward the downhole end of the metallic housing, and defining a first section of the elastomeric stator lining toward the uphole end of the metallic housing with a first stiffness being greater than a second stiffness of at least a second section of the elastomeric stator lining toward the downhole end of the metallic housing is not shown or rendered obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on January 28, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date 16/860185 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	With the approved terminal disclaimer, the double patenting rejection with respect to 16/860185 has been withdrawn.
EXAMINER’S COMMENT
	The amendment to claim 18 has resolved the claim objection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MARY DAVIS/
Primary Examiner
Art Unit 3746